DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the processor and the memory of claim 9 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9- 12 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter (a processor and a memory) which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is a general discussion of a device for the optimization design of an engine hood in paragraph [0081] and [0082], but no such device to store and execute instructions is shown and it is not exactly clear how a device would be constructed and related to the other features of the invention to function for storing executable instructions.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meizoso Latova et al. (US 7,668,701 B2).
Regarding claim 1, Meizoso Latova et al. disclose obtaining an optimization design space of optimization design variables, wherein the optimization design variables include a mechanical property constant of a composite material (col. 4 ln. 36-38 disclose the “orientation of the composite material layers” and col. 6 ln. 10-20 list design variables that describe the mechanical properties of the composite material) and a working condition performance parameter of the engine hood (Fig. 1b, 9 and col. 6 ln. 10-30), and a material of the engine hood (9) includes the composite material (col. 9 ln. 65 discloses a “design of a stiffened panel (9) made of a composite material”); sampling each of the optimization design variables in the optimization design space by an orthogonal test design method, to obtain multiple sets of sampled data, wherein each set of the sampled data includes one optimization design variable in the optimization design space (col. 4 ln. 10-25); establishing a working condition response surface model of the engine hood according to the multiple sets of sampled data (col. 10 ln. 1-25); and performing an optimization design on the engine hood according to the working condition response surface model (col. 3 ln. 55-66).
As to claim 2, Meizoso Latova et al. disclose wherein performing an optimization design on the engine hood according to the working condition response surface model comprises: verifying, by using a preset simulation model, whether a target optimization design variable value in the working condition response surface model satisfies an optimization target (col. 2 ln. 1-10); and optimizing the engine hood according to the optimization design variable value that satisfies the optimization target when it is verified by using the preset simulation model (Fig. 4, 51) that the target optimization design variable value in the working condition response surface model satisfies the optimization target (col. 3 ln. 55-66).
Regarding claim 3, Meizoso Latova et al. disclose wherein said performing an optimization design on the engine hood according to the working condition response surface model (col. 3 ln. 54-65) comprises: performing an optimizing calculation on the working condition response surface model by using a preset optimization algorithm, to obtain the target optimization design variable value; and performing the optimization design on the engine hood according to the target optimization 12RFS:vjs 9938-101166-01 HN11801452CN-USFILED VIA EFS ON SEPTEMBER 28, 2018 design variable value (col. 3 ln. 35-48).  
As to claim 4, Meizoso Latova et al. disclose wherein said performing an optimization design on the engine hood according to the working condition response surface model comprises: performing an optimizing calculation on the working condition response surface model by using a preset optimization algorithm, to obtain the target optimization design variable value (col. 6 ln. 4-10); and performing the optimization design on the engine hood according to the target optimization design variable value (col. 3 ln. 54-66).  
Regarding claims 5-6, Meizoso Latova et al. disclose wherein the preset optimization algorithm comprises a multi-island genetic optimization algorithm (col. 6 ln. 5-9).  
Regarding claim 7, Meizoso Latova et al. disclose wherein said obtaining an optimization design space of optimization design variables comprises: obtaining measured values of the optimization design variables (col. 5 ln. 45-47 discloses “the definition of the design variables”); and obtaining the optimization design space of the optimization design variables according to the measured values of the optimization design variables (col. 5 ln. 45-65).  
As to claim 8, Meizoso Latova et al. disclose wherein said obtaining measured values of the optimization design variables comprises: obtaining a measured value of the mechanical property constant of the composite material (col. 5 ln. 45-67); establishing a finite element model of the engine hood (col. 4 ln. 24-34); and obtaining a measured value of the working condition performance parameter of the engine hood according to the measured value of the mechanical property constant of the composite material and the finite element model of the engine hood (col. 8 ln. 1-20).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Meizoso Latova et al. (US 7,668,701B2) in view of Collier et al. (US 2015/0142149 A1).
Regarding claim 9, as best understood, Meizoso Latova et al. disclose obtaining an optimization design space of optimization design variables, wherein the optimization design variables include a mechanical property constant of a composite material (col. 4 ln. 36-38 disclose the “orientation of the composite material layers” and col. 6 ln. 10-20 list design variables that describe the mechanical properties of the composite material) and a working condition performance parameter of the engine hood (Fig. 1b, 9 and col. 6 ln. 10-30), and a material of the engine hood (9) includes the composite material (col. 9 ln. 65 discloses a “design of a stiffened panel (9) made of a composite material”); sample by an orthogonal test design method each of the optimization design variables in the optimization design space (col. 4 ln. 10-25), to obtain multiple sets of sampled data (col. 10 ln. 1-25), wherein each set of the sampled data includes one optimization design variable in the optimization design space; establish a working condition response surface model of the engine hood according to the multiple sets of sampled data; and perform an optimization design on the engine hood according to the working condition response surface model (col. 3 ln. 55-66).
As to claim 10, Meizoso Latova et al. disclose verifying by using a preset simulation model, whether a target optimization design variable value in the working condition response surface model satisfies an optimization target (col. 2 ln. 1-10); and optimize the engine hood according to the optimization design variable value that satisfies the optimization target when it is verified by using the preset simulation model (Fig. 4, 51) that the target optimization design variable value in the working condition response surface model satisfies the optimization target (col. 3 ln. 55-66).  
Regarding claim 11, Meizoso Latova et al. disclose performing an optimization design on the engine hood according to the working condition response surface model (col. 3 ln. 54-65), is further configured to: perform an optimizing calculation on the working condition response surface model by using 14RFS:vjs 9938-101166-01 HN11801452CN-USFILED VIA EFS ON SEPTEMBER 28, 2018 a preset optimization algorithm, to obtain the target optimization design variable value; and perform the optimization design on the engine hood according to the target optimization design variable value (col. 3 ln. 35-48).  
As to claim 12, Meizoso Latova et al. disclose performing an optimizing calculation on the working condition response surface model by using a preset optimization algorithm, to obtain the target optimization design variable value (col. 6 ln. 4-10); and perform the optimization design on the engine hood according to the target optimization design variable value (col. 3 ln. 54-66)
Regarding claims 13-14, Meizoso Latova et al. disclose wherein the preset optimization algorithm comprises a multi-island genetic optimization algorithm (col. 6 ln. 5-9).    
As to claim 15, Meizoso Latova et al. disclose obtaining measured values of the optimization design variables (col. 5 ln. 45-47 discloses “the definition of the design variables”); and obtaining the optimization design space of the optimization design variables according to the measured values of the optimization design variables (col. 5 ln. 45-65).  
Regarding claim 16, Meizoso Latova et al. disclose obtaining a measured value of the mechanical property constant of the composite material (col. 5 ln. 45-67); establish a finite element model of the engine hood (col. 4 ln. 24-34); and obtain a measured value of the working condition performance parameter of the engine hood according to the measured value of the mechanical property constant of the composite material 15RFS:vjs 9938-101166-01 HN11801452CN-USFILED VIA EFS ON SEPTEMBER 28, 2018 and the finite element model of the engine hood (col. 8 ln. 1-20).
Meizoso Latova et al. do not explicitly disclose a processor not a memory configured to store instructions executable by the processor.
However, Collier et al. disclose a processor (Fig. 1, 15); and 13RFS:vjs 9938-101166-01 HN11801452CN-USFILED VIA EFS ON SEPTEMBER 28, 2018a memory (Fig. 1, 18) configured to store instructions executable by the processor (para. [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Meizoso Latova et al. to include a processor and memory as taught in Collier et al. as a functionally equivalent construction/layout design for producing an engine hood.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krog (US 8,494,813 B2) disclose a A1) disclose a method for designing a composite panel using constraints to determine feasible areas of a design space.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612